SEC. File Nos. 002-86838 811-03857 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 Post-Effective Amendment No. 63 and Registration Statement Under the Investment Company Act of 1940 Amendment No. 63 AMERICAN FUNDS INSURANCE SERIES (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071-1406 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Steven I. Koszalka, Secretary American Funds Insurance Series 333 South Hope Street Los Angeles, California 90071-1406 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071-3106 (Counsel for the Registrant) Approximate date of proposed public offering: It is proposed that this filing become effective on May 1, 2013, pursuant to paragraph (a) of Rule 485. EXPLANATORY NOTE: This Post-Effective Amendment No. 63 to the Registration Statement is being filed to register with the U.S. Securities and Exchange Commission each of (1) the Class 1, Class 2 and Class 4 shares of the Registrant's Corporate Bond Fund and (2) the Class P1 and Class P2 shares of the Registrant's Protected Growth Fund, Protected International Fund, Protected Blue Chip Income and Growth Fund and Protected Growth-Income Fund (collectively, the "New Protected Funds").This Post-Effective Amendment to the Registration Statement is organized as follows: (a) Prospectus relating to the Class 1, Class 2 and Class 4 shares of the Corporate Bond Fund; (b) Statement of Additional Information relating to the Corporate Bond Fund and each of the Registrant's other funds named therein; (c) Prospectus relating to the Class P1 shares of each of the New Protected Funds; (d) Prospectus relating to the Class P2 shares of each of the New Protected Funds; (e) Statement of Additional Information relating to the Class P1 and Class P2 shares of the Registrant; and (f) Part C information relating to each of the Registrant's funds.The Prospectuses for the Registrant's other classes of shares and other funds are not affected hereby. SUBJECT TO COMPLETION, DATED FEBRUARY 13, 2013 THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE SUCH OFFER OR SALE IS NOT PERMITTED. [LOGO American Funds(R)] The right choice for the long term(R) Corporate Bond Fund/SM/ (American Funds Insurance Series(R)) PROSPECTUS , 2013 TABLE OF CONTENTS 1 Investment objective 1 Fees and expenses of the fund 1 Principal investment strategies 2 Principal risks 2 Investment results 3 Management 3 Tax information 3 Payments to broker-dealers and other financial intermediaries 4 Investment objective, strategies and risks 5 Management and organization 6 Purchases and redemptions of shares 7 Plans of distribution 7 Fund expenses 8 Distributions and taxes THE U.S. SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. CORPORATE BOND FUND INVESTMENT OBJECTIVE The fund's investment objective is to provide, over the long term, a high level of total return largely comprised of current income. FEES AND EXPENSES OF THE FUND This table describes the fees and expenses that you may pay if you buy and hold an interest in shares of the fund. It does not reflect insurance contract fees and expenses. If insurance contract fees and expenses were reflected, expenses shown would be higher. ANNUAL FUND OPERATING EXPENSES (EXPENSES THAT YOU PAY EACH YEAR AS A PERCENTAGE OF THE VALUE OF YOUR INVESTMENT)* SHARE CLASSES 1 2 4 Management fees x.xx% x.xx% x.xx% Distribution and/or service (12b-1) fees None 0.25 0.25 Other expenses x.xx x.xx x.xx Total annual fund operating expenses x.xx x.xx x.xx * Based on estimated amounts for the current fiscal year. EXAMPLE This example is intended to help you compare the cost of investing in shares of the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund's operating expenses remain the same. The example does not reflect insurance contract expenses. If insurance contract expenses were reflected, expenses shown would be higher. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: SHARE CLASSES 1 YEAR 3 YEAR Class 1 $xx $xx Class 2 xx xx Class 4 xx xx PORTFOLIO TURNOVER The fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund's investment results. PRINCIPAL INVESTMENT STRATEGIES The fund seeks to provide, over the long term, a high level of total return largely comprised of current income by investing primarily in investment-grade corporate debt securities. Normally, at least 80% of the fund's assets will be invested in corporate debt securities. The fund will also normally invest at least 90% of its assets in debt securities with quality ratings of Baa3 or better or BBB- or better by Nationally Recognized Statistical Rating Organizations, or NRSROs, designated by the fund's investment adviser or in debt securities that are unrated but determined to be of equivalent quality by the fund's investment adviser. However, the fund may invest in debt securities guaranteed or sponsored by the U.S. government, as well as debt issued by U.S. government-sponsored entities and federal agencies and instrumentalities that are not backed by the full faith and credit of the U.S. government, without regard to the quality rating assigned to the U.S. government by a NRSRO. The fund invests in debt securities with a wide range of maturities. The fund may invest significantly in debt securities issued by companies domiciled outside the U.S., including issuers domiciled in developing countries. All securities held by the fund will be denominated in U.S. dollars. The investment adviser uses a system of multiple portfolio counselors in managing the fund's assets. Under this approach, the portfolio of the fund is divided into segments managed by individual counselors who decide how their respective segments will be invested. The fund relies on the professional judgment of its investment adviser to make decisions about the fund's portfolio investments. The basic investment philosophy of the investment adviser is to seek to invest in attractively priced securities that, in its opinion, represent CORPORATE BOND FUND AMERICAN FUNDS INSURANCE SERIES / PROSPECTUS 1 good, long-term investment opportunities. The investment adviser believes that an important way to accomplish this is through fundamental research, which may include analysis of credit quality, general economic conditions and various quantitative measures and, in the case of corporate obligations, meeting with company executives and employees, suppliers, customers and competitors.
